1                                                   United States Magistrate Judge Brian A. Tsuchida

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
9

10   DAVID BOTEFUR,                                    )
                                                       ) NO. 3:16-CV-05767-BAT
11                          Plaintiff,                 )
                                                       ) ORDER FOR ATTORNEY'S FEES
12   vs.                                               ) PURSUANT TO 42 U.S.C. § 406(b)
                                                       )
13   COMMISSIONER OF SOCIAL SECURITY,                  )
                                                       )
14
                            Defendant.                 )
15                                                     )

16

17          THIS MATTER having come on regularly before the undersigned upon Plaintiff’s

18   Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the

19   contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,

20   now therefore, it is hereby

21          ORDERED that Plaintiff’s attorney J. Leanne Martinez is awarded an attorney fee of

22   $5887.50, pursuant to 42 U.S.C. § 406(b). Plaintiff’s attorney has already received $3219.22

23   under the Equal Access to Justice Act, leaving a remaining fee of $2668.28. Social Security is

24

25

      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                      Douglas Drachler McKee & Gilbrough, LLP
      U.S.C. § 406(b) [No. 3:16-cv-05767-BAT] - 1                   1904 Third Ave. Suite 1030
                                                                    Seattle, WA 98103
                                                                    (206) 623-0900
1    directed to send $2668.28 to Plaintiff’s attorney, minus any applicable processing fees as

2    allowed by statute.

3           DATED this 17th day of December, 2018.

4

5                                                         A
                                                          BRIAN A. TSUCHIDA
6                                                         Chief United States Magistrate Judge

7

8

9
     Presented by:
10

11   S/J. Leanne Martinez
     J. LEANNE MARTINEZ, WSBA #45358
12   Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                      Douglas Drachler McKee & Gilbrough, LLP
      U.S.C. § 406(b) [No. 3:16-cv-05767-BAT] - 2                   1904 Third Ave. Suite 1030
                                                                    Seattle, WA 98103
                                                                    (206) 623-0900
